Citation Nr: 1811911	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 776A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma (SCC) of the right third finger.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claims.  During that time period, the Veteran submitted additional evidence which has been included in the record for consideration.  38 U.S.C. § 7105(e) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.

REMAND

A. Private Treatment Records

Regarding the Veteran's SCC claim, the Veteran was honorably discharged in November 2009, and evidence suggests that he may have had SCC in 2010.  See 38 C.F.R. §§ 3.307, 3.309(a).  For example, a February 2012 medical note documents that the Veteran had lesions as early as 2010 and electrodessication/curettage in October 2011.  However, it does not appear that records before February 2012 have been obtained.  See February 2012 and May 2012 Saints Medical Group Notes.  As records dated prior to February 2012, to include from Saints Medical Group, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  

B. VA Examinations

The Veteran has not been afforded a VA examination to determine the nature, extent, and etiology of his SCC and sleep apnea.  The following four factors should be considered when determining whether VA is required to provide a VA medical examination or a medical opinion: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain chronic diseases were manifested during an applicable post-service presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was diagnosed with sleep apnea in August 2010 and SCC of the right third finger by at least February 2012; thus, there is a current disability.  See August 2010 Deaconess Hospital Note and February 2012 and May 2012 Saints Medical Group Notes. 

Regarding evidence establishing that an event, injury, or disease occurred in-service for the SCC claim, the Veteran identified that he was exposed to asbestos, sunlight, and jet fumes during service.  See September 2017 Hearing Transcript.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

In the instant case, the Veteran contends that he was exposed to asbestos while in service.  The Veteran explained that he was stationed at a compound near Tinker Air Force Base and the buildings around his compound were demolished because of asbestos.  The Veteran noted that he was required to move furniture from some of these buildings because they were scheduled to be demolished.        

Military personnel records corroborate the Veteran's account that he was at Tinker Air Force Base.  Enlistment Performance Reports show the Veteran was stationed at Tinker Air Force Base from June 1996 to June 2003.  A January 2009 Health Assessment lists the Veteran's address at Tinker Air Force Base.  Therefore, for purposes of obtaining an examination, the Board finds the Veteran's statements regarding being stationed at Tinker Air Force Base to be credible, as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  However, further development is necessary to determine whether the Veteran had exposure to asbestos.   

As to the exposure to sunlight and jet fuel, the Veteran is competent to report what he experienced in service and for purposes of this remand, the Board finds his statements in this regard to be credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  

Regarding evidence establishing that an event, injury, or disease occurred in-service for the sleep apnea claim, the Veteran contends that he had symptoms of sleep apnea in service.  See September 2013 Statement in Support and September 2017 Hearing Transcript.  The Veteran's contention is supported by an April 2011 buddy statement that states the Veteran complained of sleeplessness and fatigue in service.  Thus, there is evidence of an in-service event.   

As to whether there is an indication that SCC may be associated with the Veteran's service, a letter from a private provider opines that the Veteran's SCC is as likely as not the result of the Veteran's military service.  See February 2012 and May 2012 Saints Medical Group Notes.  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's SCC may be associated with his service.  However, the Board notes that this evidence is inadequate to establish the nexus element for service connection because it does not contain a rationale for the opinion provided.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Regarding sleep apnea, a private provider has opined that it is likely that the Veteran's disability was present before the August 2010 diagnosis.  See September 2017 Mercy Clinic Note.  Given the low threshold for the third factor, the Board concludes there is an indication that the Veteran's sleep apnea may be associated with his service or may have been incurred during service.  
  
Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claims.  Thus, on remand, the Veteran should be scheduled for VA examinations.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Saints Medical Group prior to February 2012.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2. Complete any development necessary to determine whether the Veteran had exposure to asbestos during service in accordance with the appropriate M21-1 procedures.  If additional details regarding the alleged exposure are necessary to further develop the claim, request such details from the Veteran.   

Advise the Veteran and his representative of the results of this development in accordance with 38 C.F.R. § 3.159(e).  

3.  After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his SCC of the right third finger.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that symptoms the Veteran experienced related to his right third finger reflect that he had SCC within a year of his discharge from service?

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's SCC of the right third finger is related to the Veteran's service, to include exposure to jet fuel and sunlight therein? 

The examiner is asked to discuss the February 2012 and May 2012 Saints Medical Group opinions regarding the etiology of SCC. 

C) If and only if it is determined the Veteran had exposure to asbestos, then is it at least as likely as not (a 50 percent or greater probability) that the Veteran's SCC of the right third finger is related to exposure to asbestos during the Veteran's service? 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in item 1, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and a review of the claims file, the examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to the Veteran's service or incurred in service?

The examiner is asked to discuss the September 2017 Mercy Clinic Note that indicates that the Veteran may have had sleep apnea before August 2010.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


